Opinion issued August 30, 2007




 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00671-CR
____________

RYAN MICHAEL HUBBARD, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the County Criminal Court at Law No. 6 
Harris County, Texas
Trial Court Cause No. 1464916



O P I N I O N
	Appellant, Ryan Michael Hubbard, attempts to appeal from a July 3, 2007
Judgment of Contempt and Commitment Order, sentencing him to 180 days in jail for
violating a "no contact" bail condition.  Appellant has filed a notice of appeal "from
the judgment of Contempt of Court . . . ."  It is well established that there is no right
of appeal from an order of contempt.  Ex parte Moorehouse, 614 S.W.2d 450, 451
(Tex. Crim. App. 1981).  Rather, "the normal course of any review of a contempt
order regarding criminal law matters is by an application for writ of habeas corpus
filed in [the Court of Criminal Appeals]."  Id. (internal quotations omitted).  Thus, our
court lacks jurisdiction over this appeal.  Accordingly, we dismiss the appeal for want
of jurisdiction.  Id. at 452.  
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Bland.
Publish.  Tex. R. App. P. 47.2(b).